 

EXHIBIT 10.42

LEASE AMENDMENT NO. 10

 

This Lease Amendment made and entered into this 23rd day of December, 2015, by
and between Whitesell Enterprises, hereinafter referred to as (“Landlord”) and
American Bio Medica Corporation, hereinafter referred to as (“Tenant”);

 

WHEREAS, Landlord leased to Tenant that certain premises known as Units 3, 4 and
6 at 603 Heron Drive, Logan Township, Gloucester County, New Jersey, consisting
of 14,406 square feet, (the “Premises”) pursuant to a Multi-Tenant Industrial
Lease dated July 7, 1999; subsequently amended by Lease Amendment No. 1 dated
August 17, 1999, Lease Amendment No. 2 dated May 23, 2001, Lease Amendment No. 3
dated August 20, 2002, Lease Amendment No. 4 dated October 9, 2006, Lease
Amendment No. 5 dated January 19, 2007, Lease Amendment No. 6 dated December 1,
2011, Lease Amendment No. 7 dated December 12, 2012 and Lease Amendment No. 8
dated December 4, 2013, and Lease Amendment No. 9 dated December 15, 2014 (the
“Lease”), the terms and conditions being more particularly described therein;
and

 

WHEREAS, Landlord and Tenant wish to amend the Lease;

 

NOW THEREFORE, in consideration of the sum of One Dollar ($1.00), the promises
and undertakings contained herein, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant intending to be legally bound, hereby agree to amend the Lease as
follows:

 

1)Tenant shall renew the term of the lease at Unit 4, consisting of 5,238 square
feet, for a period of two (2) years commencing January 1, 2016 and expiring
December 31, 2017.
   

2)Base Rent for the renewal term shall be $6.00 per square foot net,
$31,428.00/year, $2,619.00/month.    

3)Tenant’s pro rata share shall be decreased to 12.11%.

 

Except as modified by this Lease Amendment, all other terms and conditions of
the original Lease shall remain in full force and effect.

 

LANDLORD: WHITESELL ENTERPRISES 

  By: Whitesell Construction Co., Inc., Authorized Agent         By /S/ Thomas
J. Heitzman     Thomas J. Heitzman, Manager         TENANT: AMERICAN BIO MEDICA
CORPORATION       By /S/ Melissa A. Waterhouse     Chief Executive Officer  

 



 